Citation Nr: 1030011	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  10-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the Appellant is eligible for nonservice-connected 
pension administered by the U. S. Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel











INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant served as a member of the Philippine Commonwealth 
Army from December 1941 to April 1942 and from February 1945 to 
June 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2009 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In February 2010, the Appellant failed to appear at a hearing 
before the Board and he has not provided good cause for his 
failure to appear.  Therefore, the Board deems his request for a 
hearing withdrawn.  38 C.F.R. § 20.704(d). 


FINDING OF FACT

The Appellant served in the Philippine Commonwealth Army as part 
of the United States Armed Forces, Far East (USAFFE) from 
December 1941 to April 1942 and from February 1945 to June 1946.


CONCLUSION OF LAW

The Appellant is not eligible for nonservice-connected pension 
administered by the U.S. Department of Veterans Affairs.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. § 3.40 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As there is no factual dispute about the Appellant's service, the 
law is dispositive and the provisions of the VCAA do not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Pension 

Nonservice-connected pension is payable to a Veteran of a period 
of war who meets established service requirements.  38 U.S.C.A. § 
1541. 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2). 

Service prior to July 1, 1946 in the organized military forces of 
the Government of the Commonwealth of the Philippines in the 
service of the Armed Forces of the United States (including 
recognized guerrilla service) is qualifying service for 
compensation, dependency and indemnity compensation, and burial 
allowance, but it is not qualifying service for nonservice-
connected pension benefits. 
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.





For the purpose of establishing entitlement to pension, the 
Department of Veterans  Affairs may accept evidence of service 
submitted by a claimant or sent directly to the Department of 
Veterans Affairs by the service department, such as a DD Form 
214, Certificate of Release or Discharge  from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued by 
the service department; and (2) the document contains needed 
information as to length, time and  character of service; and (3) 
in the opinion of the Department of Veterans Affairs the document 
is genuine and the information contained in it is accurate.   
When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of above, the 
Department of Veterans Affairs shall request verification of 
service from the service department. 38 C.F.R. § 3.203.  

The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Facts and Analysis 

As proof of service, the Appellant has submitted a copy of an 
Affidavit for Philippine Army Personnel, dated in May 1945, 
several documents issued by the Republic of the Philippines, 
dated in 1985, in 1990, and in 1997, and an affidavit of a 
witness, who served with the Appellant that show that the 
Appellant was a member of the Philippine Commonwealth Army or 
allegedly as a guerilla and served under USAFFE.  The Veteran 
also submitted an affidavit, attesting to his service of 90 days 
or more with a regular component of United States Armed Forces.





As none of the documents submitted by the Appellant was issued by 
a U. S. service department, the RO relied on verification of 
service from a U. S. service department, which showed that the 
Appellant served in the Commonwealth Army of the Philippines as 
follows: beleaguered from December 15, 1941, to April 8, 1942; 
missing on August 9, 1942; no casualty status from August 10, 
1942, to February 14, 1945; and Regular Philippine Army from 
February 15, 1945, to June 1, 1946. 

It is not shown or alleged that the Appellant had any additional 
military service. And the Appellant has provided no further 
evidence that would warrant a request for recertification from 
the service department.   Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

As the record shows that the Appellant's service consisted only 
of service in Philippine Commonwealth Army under USAFFE and as 
such service is not qualifying service by operation law, the 
Appellant is not eligible for nonservice-connected pension 
administered by the U.S. Department of Veterans Affairs.  38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40 and  3.41. 

As the law is dispositive, the claim must be denied because of 
the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

The Appellant is not eligible for nonservice-connected disability 
pension administered by the U. S. Department of Veterans Affairs, 
and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


